                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                                                      CIVIL ACTION NO: 3:20-cv-17-J-34JBT
MERLIN KAUFFMAN, an individual
     Plaintiff,

v.

TRANS HIGH CORPORATION, a New
York company and HIGH TIMES HOLDING
CORPORATION, a Delaware company
       Defendant.
                                  /

         PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO MODIFY
                           SCHEDULING ORDER

       Plaintiff, Merlin Kauffman (the “Plaintiff”), by and through undersigned counsel, and

pursuant to Federal Rules of Civil Procedure, hereby files his Response to Defendants’ Motion to

Modify Scheduling Order [Doc. 48], and states as follows:

       On March 10, 2021, Defendants TRANS HIGH CORPORATION and HIGH TIMES

HOLDING CORPORATION (the “Defendants”) filed their Motion to Modify Scheduling Order

[Doc. 48] (the “Motion”), which seeks to continue the trial in this action and all pre-trial deadlines

by sixty (60) days. The Motion alleges that, contemporaneously with the Motion, Defendants’ pro

hac vice counsel, Mr. Kapin, also seeks to withdraw as counsel. However, to-date, no such motion

was filed. The Motion further alleges that the local counsel needs to “get up to speed as lead

counsel,” prepare for depositions, and conduct additional discovery prior to the March 31st

discovery deadline.

       As noted in the undersigned’s email to Defendants’ counsel, this is a relatively simple case,

with one count for breach of contract. Defendants local counsel has been copied on all pleadings

and discovery. (See Exh A, partially redacted because of settlement communications). Importantly,
as they affirmed in the motion for pro hac vice “Mr. Kapin designates Howard R. Behar, Esq. and

Samuel M. Sheldon, Esq., both associated with The Behar Law Firm, P.A., located at 3323 NE

163rd St., Suite 402, N. Miami Beach, FL 33160, as the attorneys and law firm upon whom all

notices and papers pertaining to this case may be served and who will be responsible for the

progress of this case.” (emphasis added) (Doc.31). To date, Defendants have responded to

discovery and produced a total of 24 pages of discovery responses, which Defendants’ counsel

was copied on. Plaintiff has responded to a Defendants Interrogatories, Requests for Admission

and Requests for Production, producing a total of 354 pages of documents, the bulk of which

reflect public SEC filings of Defendants and which all counsel was copied on.

       Although the Motion alleges that Defendants’ counsel diligently pursued discovery, in

reality, Defendants have not done much beyond service of the discovery requests referenced above.

Specifically, to-date, Defendants have only served their First Request for Production, First Request

for Admission, and First Set of Interrogatories dated December 22, 2020. Following Defendants’

receipt of Plaintiff’s discovery responses and document production Defendants have not taken any

further actions with regards to any of their discovery requests. To-date, Defendants have not

scheduled any depositions. Further, Defendants have not submitted their expert report(s), which

were due on February 19, 2021. (Doc. 47). Plaintiff timely served its expert report to Defendants

on February 5, 2020 and Defendants never provided a rebuttal expert report within 30 days. (FRCP

26(a)(2)(D)(ii)).

       In addition, to-date, Defendants’ local counsel, who now allegedly needs to “get up to

speed,” has thus far actively participated and communicated in this matter. Indeed, the undersigned

has communicated more with Defendants’ local counsel on all recent discovery issues than with


                                                 2
Defendants’ purportedly withdrawing pro hac vice counsel. Such communications with the local

counsel included noticing the depositions on February 25, 2020. More recently, there are multiple

emails attempting to reschedule the depositions by Plaintiff. These attempts for rescheduling have

been aimed to occur within the discovery period in order to allow additional preparation time for

local counsel. Given this Court’s scheduling Order [Doc. 47 ¶1] Plaintiff has been careful to have

these depositions occur during the discovery period. Despite this Motion seeking an additional 60

days, Defendants sought to continue the depositions within the discovery period. “Please confirm

that you will continue tomorrow's depos to later in the month.” (Exh A, p. 9). This admission that

the depositions can occur prior to the close of discovery directly contradicts Defendants position

that it needs an additional 60 days to all deadlines.

       Defendant’s Motion is unsupportable, as Defendants have failed to exhibit diligence and

establish the requisite good cause for the requested continuance of the Scheduling Order.

Plaintiff’s prior brief 14-day extension request through February 5, 2021, to respond to

Defendants’ first set of discovery was necessitated by “the continued challenges of COVID and

the mix of the holidays in between,” and did not impact any other case deadlines, or result in a

need for a continuation of all case deadlines, including the trial date. See Exhibit “A” to Motion.

[Doc. 48-1]. There is a stark difference between a short two-week extension responding to

discovery, during the discovery period, as compared to Defendants’ request for a 60 day extension

of all deadlines. In yet another admission that the 60 day extension is not warranted, on March 11,

Defendants counsel offered to extend the discovery period only and not the other deadlines. (See

Exh A, p.7). At the time, Plaintiff would not agree to an extension of the discovery period based

upon this Court’s scheduling Order.


                                                  3
       For those reasons, Defendants’ request should be denied. “Motions to extend the

dispositive motions deadline or to continue the trial are generally denied. See Local Rule

3.05(c)(2)(E). The Court will grant an exception only when necessary to prevent manifest

injustice.” Great Lakes Reinsurance (UK) PLC v. Unplugged, LLC, 2019 WL 7423526, at *2

(M.D. Fla. 2019). Defendants failed to show this case is such an exception. The alleged withdrawal

of one attorney from Defendants team of attorneys, is not a justification for extensions of all case

deadlines.

       In cases where a scheduling order is entered, such “schedule may be modified only for

good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). A finding of good cause

depends on the diligence of the party seeking the extension. Sosa v. Airprint Sys., Inc., 133 F.3d

1417, 1418 (11th Cir. 1998) (citing Fed. R. Civ. P. 16 advisory committee’s note). “If a party was

not diligent, the good cause inquiry should end.” Sosa, 133 F.3d at 1418 (quoting Johnson v.

Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (alterations removed); see also Lee

v. Etowah Cty. Bd. of Educ., 963 F.2d 1416, 1421 (11th Cir. 1992) (finding that the plaintiffs were

“primarily responsible for any prejudice” because they failed to conduct discovery diligently and

because their request for additional discovery “was quite tardy” coming a day before the deadline).

       To show good cause under Rule 16(b), a party must establish that despite their diligence

the deadline could not be met. Sosa v. Airport Sys., Inc., 133 F.3d 1417, 1419 (11th Cir. 1998)

(citing Fed. R. Civ. P. 16 Advisory Committee's Note). Defendants have failed to show good cause

for any further extension, as alleged in their Motion and confirmed in their emails between counsel.

See also Williamson v. Digital Risk, LLC, 2019 WL 1921906, at *2 (M.D. Fla. Apr. 30, 2019).




                                                 4
       Fed. R. Civ. P. 16(b)(4) provides that, after a scheduling order is entered, it “may be

modified only for good cause and with the judge’s consent.” Courts in the Middle District of

Florida have concluded that a motion to reopen discovery constitutes a modification of the Case

Management and Scheduling Order. See Inglis v. Wells Fargo Bank N.A., Case No. 2:14-cv-677-

FtM-29CM, 2017 WL 416989, at *2 (M.D. Fla. Jan. 31, 2017) (citing Davken, Inc. v. City of

Daytona Beach Shores, 2006 WL 1232819, at *4 (M.D. Fla. May 5, 2006)); United States v.

Stinson, 2016 WL 2784118, at *2 (M.D. Fla. May 13, 2016); Butterworth v. Laboratory

Corporation of America Holdings, 2011 WL 13137954, at *5 (M.D. Fla. Oct. 26, 2011). Thus,

courts in the Middle District have applied the good cause standard set forth in Fed. R. Civ. P.

16(b)(4) in determining whether to reopen discovery. Id. “This good cause standard precludes

modification unless the schedule cannot be met despite the diligence of the party seeking the

extension.” Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998) (quotations omitted);

see also Robles v. Costco Wholesale Corp., 2019 WL 8014502, at *2 (M.D. Fla. Sept. 13, 2019).

       It appears as though Defendants seek to gain an advantage through this extension request

after delaying their discovery efforts and defense of this case. Defendants should not be rewarded

with additional time to take discovery, including the ability to set the deposition of Plaintiff or the

deposition of Plaintiff’s expert. Defendants delay in pursuing their defense, cannot be overcome

by a last-minute shift of lead counsel. This is especially true when it is counsel who has been on

the case since the beginning. Pro hac vice counsel Mr. Kapin has still not filed a motion to

withdraw as of the date of this filing. In fact, the only reason that the depositions of Defendants

have not occurred thus far was Plaintiff’s reasonable attempts to cooperate and reschedule those

depositions. To be clear, if this Court grants any extension of the discovery period, it should be for


                                                  5
the limited purpose to conduct the previously noticed and scheduled dispositions from Plaintiff

including any post deposition discovery efforts or motion practice.

       WHEREFORE, Plaintiff respectfully requests that the Court deny Defendants’ Motion to

Modify Scheduling Order [Doc. 48] or if the Court extends the time period, for a shorter limited

time period, to permit Plaintiff to conduct its previous and timely noticed depositions but to

prohibit Defendants from conducting additional discovery efforts.

March 17, 2021.                               Respectfully Submitted:

                                              /s/Darren Spielman
                                              Darren Spielman, Esq. (FL Bar No 10868)
                                              DSpielman@Conceptlaw.com
                                              Robert C. Kain, Jr., Esq. (FL Bar No. 266760)
                                              RKain@Conceptlaw.com
                                              The Concept Law Group, P.A.
                                              6400 N. Andrews Ave., Suite 500
                                              Fort Lauderdale, Fl 33309
                                              ph: 754-300-1500
                                              fax: 754-300-1501
                                              Counsel for Plaintiff

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 17, 2021, that the foregoing document is being filed
via ECF and served this day on all counsel of record identified below on the Service List via email.


                                      By:     /s/Darren Spielman
                                              Darren Spielman


Michael J. Kapin (pro hac vice)
LAW OFFICES OF MICHAEL J. KAPIN
1133 Broadway, Suite 1001
New York, New York 10010
(212) 513-0500 | FAX (866) 575-5019
mikekapin@gmail.com

THE BEHAR LAW FIRM, P.A.
Attorneys for Defendants
                                                 6
3323 N.E. 163rd Street, Suite 402
North Miami Beach, FL 33160
Tel: (786) 735-3300
Fax: (786) 735-3307
hrb@beharlegal.com
sms@beharlegal.com
np@beharlegal.com




                                    7
